Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim 1-7, 9-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 20200005698) in view of Kao (US 20050088386). 

Regarding claim 1 Dai teach an electronic device comprising (fig. 12): a panel ([0032] FIG. 12 is a diagram illustrating a display apparatus) comprising: 
a display area (fig. 12, display area DA) comprising a plurality of odd-numbered gate lines and a 5plurality of even-numbered gate lines ([0039]) ;  
a first peripheral area (fig. 12,  area PA) disposed adjacent to the display area (fig. 12, display area DA); and 
a plurality of driving units (fig. 1, gate driving circuit includes a plurality of shift registers. Also see fig. 3) disposed in the first peripheral area (fig. 12,  area PA), the plurality of driving units ([0039]) comprising: 
a first driving unit group (fig. 12, first group of shift registers) comprising N driving units, wherein the N 10driving units correspond to N gate lines among first 2N of the plurality of odd-numbered gate lines ([0047] the first group of shift registers and the second group of shift registers in the date driving circuit may be at two opposite sides of the display panel, respectively, and may be at least partially in the peripheral area surrounding the display area of the display panel. That is to say, the shift registers for driving the odd-numbered rows of gate lines also see [0039] [0043] ) or 

a second driving unit group (fig. 12, second group of shift registers) disposed adjacent to the first driving unit group and comprising 2P driving units (fig. 1-4), wherein the 2P driving units respectively correspond to P 15of the plurality of odd-numbered gate lines and P of the plurality of even-numbered gate lines ([0047], [0039] [0043] fig. 1-4).

Dai does not expressly teach a second driving unit group directly disposed adjacent to the first driving unit group, wherein the first driving unit group and the second driving unit group are disposed in the same side of the panel.

However Kao teaches teach a second driving unit group (fig. 4A, 304) directly disposed adjacent to the first driving unit group (fig. 4A, 204), wherein the first driving unit group (fig. 4A, 204) and the second driving unit group (fig. 4A, 304) are disposed in the same side of the panel (fig. 4A).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Dai in light of Kao teaching so that it may include a second driving unit group directly disposed adjacent to the first driving unit group, wherein the first driving unit group and the second driving unit group are disposed in the same side of the panel.

The motivation is to provide a driving circuit for increasing the response time of an LCD panel.
claim 2 Dai teach wherein N is greater than 2 and less than or equal to 8, and P is greater than 2 and less than or equal to 8 (see fig. 1-4, number of shift registers are greater than 2 and less than or equal to 8 ).

Regarding claim 3 Dai teach wherein the plurality of driving units further comprise: 20a third driving unit group disposed adjacent to the second driving unit group and comprising 2P driving units, wherein the 2P driving units respectively correspond to P of the plurality of odd-numbered gate lines and P of the plurality of even-numbered gate lines, wherein a gate line corresponding to a driving unit at a position of the second driving unit group is separated from a gate line corresponding to a driving unit at a corresponding 25position of the third driving unit group by (4P-1) gate lines ([0047], [0039] [0043] fig. 1-4).

Regarding claim 4 Dai teach wherein the second driving unit group is 17File: 090316usf located between the first driving unit group and the third driving unit group (see fig. 1-4 driving group is in between other driving group).

Regarding claim 5 Dai teach herein the plurality of driving units further comprise: 
a last driving unit group (fig. 1-4), wherein a number of driving units comprised in the last 5driving unit group is equal to a number of driving units comprised in the first driving unit group ([0026] FIG. 6 is a circuit diagram illustrating a shift register in a gate driving circuit).

claim 6 Dai teach wherein when all driving units in the first driving unit group correspond to odd-numbered gate lines, all driving units in the last driving unit group correspond to even-numbered gate lines ([0047], [0039] [0043] fig. 1-4).
Regarding claim 7 Dai teach wherein when all driving units in the first driving unit group correspond to odd-numbered gate lines, all driving units in the last driving unit group correspond to even-numbered gate lines ([0047], [0039] [0043] fig. 1-4).




Regarding claim 9 Dai teach wherein the panel comprises: a substrate, wherein the plurality of driving units are formed on the substrate (fig. 1-4, 12, [0038] FIG. 1 is a diagram illustrating a part of an existing gate driving circuit at one side of a display panel. FIG. 2 is a diagram illustrating a part of the existing gate driving circuit at another side of the display panel. The one side and the other side may be two opposite sides of the display panel, for example. For example, the gate driving circuit may be at two opposite sides of the display panel and in a peripheral area surrounding a display area of the display panel. As used herein, the term "display area" refers to an area of a display substrate).

Regarding claim 10 Dai teach wherein the panel comprises: 
a second peripheral area disposed adjacent to the display area; and 20another plurality of driving units disposed in the second peripheral area, the another plurality of driving units 

Regarding claim 11 Dai teach wherein the another plurality of driving 18File: 090316usf units comprise: another second driving unit group disposed adjacent to the another first driving unit group and comprising other 2P driving units, wherein the other 2P driving units respectively correspond to other P odd-numbered gate lines and other P even-numbered gate lines ([0047], [0039] [0043] fig. 1-4, fig. 12).

Regarding claim 12 Dai teach wherein N is greater than 2 and less than or equal to 8, and P is greater than 2 and less than or equal to 8 (see fig. 1-4, number of shift registers are greater than 2 and less than or equal to 8 ).
Regarding claim 13 Dai teach wherein the another plurality of driving units further comprise: another third driving unit group disposed adjacent to the another second driving unit 10group and comprising other 2P driving units, wherein the other 2P driving units respectively correspond to other P odd-numbered gate lines and other P even-numbered gate lines, wherein a gate line corresponding to a driving unit at a position of the another second driving unit group is separated from a gate line corresponding to a driving unit at a corresponding position of the another third driving unit group by another (4P-1) gate lines ([0047] In some embodiments, the first group of shift registers and the 

Regarding claim 14 Dai teach wherein the another second driving unit group is located between the another first driving unit group and the another third driving unit group (see fig. 1-4 driving group is in between other driving group).
Regarding claim 15 Dai teach wherein the another plurality of driving units further comprise: 20another last driving unit group, wherein the number of driving units comprised in the another last driving unit group is equal to the number of driving units comprised in the another first driving unit group ([0026] FIG. 6 is a circuit diagram illustrating a shift register in a gate driving circuit).

Regarding claim 16 Dai teach wherein when all driving units in the another first driving unit group correspond to other odd-numbered gate lines, all driving units in 25the another 

Regarding claim 17 Dai teach wherein when all driving units in the another first driving unit group correspond to odd-numbered gate lines, all driving units in the last driving unit group correspond to even-numbered gate lines ([0047], [0039] [0043] fig. 1-4).

Regarding claim 20 Dai teach wherein clock signals received by the plurality of driving units have the same regularity ([0039] As illustrated in FIGS. 1 and 2, the gate driving circuit includes a plurality of shift registers (represented by boxes), a first group of clock signal lines (CLK1, CLK3, CLK5 and CLK 7) and a second group of clock signal lines (CLK2, CLK4, CLK6 and CLK 8). The plurality of shift registers are divided into a first group of shift registers (shift registers in FIG. 1) and a second group of shift registers (shift registers in FIG. 2). The first group of shift registers is configured to provide scanning signals for odd-numbered rows of gate lines in the display panel, and the second group of shift registers is configured to … in the display panel).

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 20200005698) in view of Kao (US 20050088386) as claim above and further in view of Lee (US 20120293467).
Regarding claim 8 Dai does not teach a redundant driving unit disposed in the first peripheral area, wherein the redundant driving unit is disposed between the first 
However Lee teach a redundant driving unit (fig. 1 item 320) disposed in the first peripheral area (fig. 1 PA3), wherein the redundant driving unit is disposed between the first driving unit group and 15the second driving unit group or is disposed within the first driving unit group ([0046] 320 circuit 320 is disposed third peripheral area PA3).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Dai in light of Lee teaching so that it may include a redundant driving unit disposed in the first peripheral area, wherein the redundant driving unit is disposed between the first driving unit group and 15the second driving unit group or is disposed within the first driving unit group.

The motivation is to It would have been obvious to one of ordinary skill in the art to perform a simple substitution of redundant driving unit of Lee with peripheral area of Dai.  Such a substitution would have had predictable results.

Regarding claim 18 Dai teach in view of Lee teach herein the panel further comprises: another redundant driving unit disposed in the second peripheral area, 5wherein the another redundant driving unit is disposed between the another first driving unit group and the another second driving unit group or is disposed within the another first driving unit group (Lee [0046] 320 circuit 320 is disposed third peripheral area PA3).

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 20200005698) in view of Kao (US 20050088386) as claim above and further in view of Zhang (US 20120026136).
Regarding claim 19 Dai does not teach wherein the display area comprises a display unit array having a half data line and double gate line (HDDG) configuration.

However Zhang teach teach wherein the display area comprises a display unit array having a half data line and double gate line (HDDG) configuration ([0006] In a traditional gate driving technology, each of the subpixels is electrically connected to a data line and a gate line. But currently, the traditional gate driving technology is replaced by a 2G-hD technology in applications because a source driver is more expensive than a gate driver. Technically speaking, the 2G-hD technology is that a subpixel requires two gate lines and one half data line).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Dai in light of Zhang teaching so that it may include wherein the display area comprises a display unit array having a half data line and double gate line (HDDG) configuration.

The motivation is to It would have been obvious to one of ordinary skill in the art to perform a simple substitution a half data line and double gate line (HDDG) configuration of Zhang with peripheral area of Dai.  Such a substitution would have had predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Park et al. US 20200410941.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625